Citation Nr: 0933074	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for headaches, dizziness 
and blackouts due to head trauma.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to July 
1986, and from October 1987 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied reopening of the instant claim on 
the basis that the evidence received was not new and 
material.  In August 2006, the Veteran appeared and testified 
at a Decision Review Officer (DRO) hearing at the RO; a 
transcript of the hearing is of record.   In a July 2008 
decision, the Board reopened the instant claim and remanded 
it to the RO for further development.  


FINDING OF FACT

It is not shown that headaches, dizziness or blackouts were 
manifest in service or that they are related to service, 
including head trauma therein.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
headaches, dizziness and blackouts due to head trauma are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2008 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  In addition the letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally, the case was 
readjudicated by a July 2009 supplemental statement of the 
case after the notice was provided.  The Veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with a VA neurological examination in November 2008.    
The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service treatment records reveal that the Veteran was put on 
a 24 to 48 hour medical hold for observation on November 3, 
1990, after incurring a bicycle accident.  He was riding the 
bicycle when it hit the concrete and broke into half.  He 
fell down on his left side and when seen by medical personnel 
he was complaining of soreness, headache and pain in the left 
rib, left scapula, left shoulder, left eyebrow and left 
patella.  Physical examination showed moderate tenderness in 
the posterior neck, a 4cm deep laceration to the left 
eyebrow, which required stitches and an abrasion to the left 
auricle and left shoulder.  There was also tenderness to 
palpation along the scapular spine posteriorly and an 
abrasion of the left knee over the patella.  

After being placed on the medical hold, a neurological check 
showed that the Veteran was oriented x3.  It was noted that 
the Veteran had a laceration and swelling over the left eye 
above the eyebrow with swelling suture and some slight 
exudate.  He also had abrasions to the left side of his face 
in the xygomatic region, mandibular and cheek region, without 
exudate.  The diagnostic impression was trauma secondary to 
bicycle accident.  The plan was to medicate with 
Erythromycin, Motrin (as needed) and Tylenol (as needed) and 
continue doctor's orders.  On the morning of November 4, 
1990, the Veteran was discharged from the medical hold.  
Subsequently, on November 16, 1990, a physical therapy 
consultation request was entered for the Veteran.  He 
reported that that since the accident he had been having pain 
in the shoulder on abduction.  

The Veteran received inpatient alcohol detoxification 
treatment from May 8, 1992, to May 12, 1992.  He reported 
that he had had prior treatment for cannabis abuse in Germany 
in 1988 and that he had not used cannabis since then.  On 
admission, however, a drug screen was positive for 
cannabinoids.  A hospital summary noted that the Veteran 
evidenced only minor insight into his substance abuse 
problem.  He did many times voice that he would go back to 
drinking after his discharge.  He also declined Anabuse 
saying that he could stop drinking on his own.  Discharge 
diagnoses included alcohol dependence and cannabis abuse 
manifested by a positive urine drug screen for cannabinoids.  
On his August 1992 Report of Medical History at separation 
the Veteran indicated that he had had a prior head injury and 
that he had not had any prior frequent or severe headaches or 
any prior dizziness or fainting spells.   

VA medical records from December 2001 to February 2005 show 
ongoing treatment and evaluation for headaches.  In December 
2001 the Veteran reported severe left sided headaches.  The 
pain extended to the left eye, jaw and teeth.  He also 
reported dizziness.  At a January 2004 medical visit the 
Veteran complained of constant left temporal headaches for 
years.  In February 2004 the Veteran reported that the 
headaches made his eyes swollen and usually happened at 
night.  They were all unilateral and he usually experienced a 
"ringing" prior to each severe headache.  He also had 
ipsilateral lacrimation.  The Veteran felt that he might have 
cluster headaches.  He denied any history of alcohol abuse or 
illegal drugs.  

In August 2004 he was evaluated by the VA neurology clinic.  
He reported a 10 year history of headache pain several times 
a day, which awakened him from sleep.  The pain was located 
behind the left eye and was associated with eye redness, 
tearing, occasional tinnitus, occasional vomiting, blurry 
vision and dizziness.  He had taken multiple medications 
including triptans, NSAIDs and Codeine without relief.  He 
reported a history of head trauma several years prior to the 
onset of the headaches.  The diagnostic assessment was 
etiology of headaches unknown.  At a subsequent February 2005 
neurology visit the Veteran was noted to have a long history 
of atypical headaches.  According to the history they were 
consistent with cluster headaches but they had not responded 
to triptans.  They were also exacerbated by anxiousness and 
stress.  He did have some relief when he took Xanax and the 
Veteran was counseled to see mental health.          

In a June 2002 statement the Veteran indicated that he was 
unable to work because of blackouts and headaches.  He worked 
with his hands and the blackouts had caused accidents when he 
was working.  He was unable to pay his bills and asked that 
VA consider his situation as a hardship.  

A February 2004 private medical report from Neuro-Med 
diagnostics shows that the Veteran had been complaining of 
headaches for the previous 10 years.  When he got the 
headaches he experienced burning in the left temporal area 
and his left eye started watering.  He would feel stuffiness 
in the left nose and head.  He did have periods of remission 
where he would be headache free.  Dizziness sometimes 
accompanied the headaches.  The Veteran reported that he fell 
off a ladder in 1996 and broke his left elbow, and that he 
experienced severe dizziness at that time.  He also had an 
accident in service where an 80 pound weight fell on the left 
side of his head and he passed out.  He was treated at the 
Veteran's hospital in Dallas and an MRI of the brain was 
done.  He also had an accident in 1990 when his bike flipped 
over and he fell to the concrete.  The February 2004 
diagnostic impression was left brain cluster headaches.  

A subsequent November 2004 report from Neuro-Med diagnostics 
shows a pertinent diagnostic impression of left brain cluster 
headaches.  The Veteran was prescribed Alprazolam .5 for 
anxiety attacks and was given samples of Frova to try for the 
cluster headaches.  

In a July 2005 statement a friend of the Veteran indicated 
that she had personally witnessed him experiencing severe 
headache symptoms.  He would become violently ill and vomit, 
his left eye would get red, would water and would become 
swollen, and the left side of his face would also become red, 
swollen and sensitive.  

In a separate July 2005 statement the Veteran indicated that 
he had to take medication every night to sleep and to prevent 
headaches.  Along with the headaches, he experienced 
dizziness, nausea and other symptoms.  He could not get on 
ladders because of the dizziness and could not ride in rough 
riding vehicles because of the headaches.  He noted that 
because of his dizziness he almost cut his leg off with a saw 
in May 2001, which resulted in a two day hospitalization.  He 
also fell off a house, sustaining both a broken elbow and a 
concussion after being knocked unconscious from hitting the 
concrete.  He was treated for the elbow injury at the Dallas 
VA hospital.  

An August 2005 brain MRI produced a diagnostic impression of 
unremarkable findings.

In an August 2005 letter, Dr. W, a treating physician from 
Neuro-Med diagnostics, indicated that the Veteran had been 
evaluated for chronic headaches for the last 10 years.  He 
had been diagnosed as having cluster and tension headaches.  
Dr. W noted that the Veteran had had a history of head trauma 
in the Army as an eighty pound weight had fallen on the left 
side of his head and he passed out.  He had several tests 
done and he was hospitalized for headaches and head injury.  
He also developed some personality problems and behavior 
problems.  The etiology of the cluster headaches was unknown.  
They would develop whenever the trigeminal nerve was 
activated.  This could have been a result of tumor, aneurysm, 
or perhaps trauma.  The Veteran did not have any history of 
headaches prior to the head trauma and appeared to be 
responding to medications.  

An October 2005 private psychological evaluation done in 
conjunction with the Veteran's claim for Social Security 
disability benefits showed a pertinent diagnostic impression 
of rule out brain dysfunction due to history of several 
concussions with reported coma.  The Veteran reported that he 
was unconscious for several days and that part of his face 
was ripped off after his bicycle accident in 1991.

On an October 2005 Social Security disability functional 
capacity assessment the Veteran was noted to have a history 
of intractable headaches that had caused a decreased ability 
to concentrate and sleep.  

At his August 2006 local hearing the Veteran testified that 
his first head injury occurred at Fort Carson in 1988.  A guy 
purportedly dropped a jack shaft weighing about 50 to 65 
pounds on his head.  He stated the jack shaft hit the top of 
his head and he fell back, hitting the back of his head on 
the steps going to a grease pit.  He subsequently received 
medical treatment for the injury, which entailed being made 
to stay up for about 48 hours.  His second head injury 
occurred in Hoenfeld, Germany.  His bike broke and he was 
slammed into the concrete.  He hit face first, tearing the 
skin off of part of his face, and then he slid about 10 feet.  
He indicated that he had headaches all the time while he was 
in service but the only treatment he received was Motrin.  
After service he had had one incident in 1995 where he had a 
blackout and fell off a ladder, hitting his head square on 
the concrete.  The fall resulted in a broken elbow for which 
he received treatment at the Dallas VA.  Then, in 1999 or 
2000 he was up on a second floor putting in joists when he 
got dizzy and blacked out.  He fell through a joist and hit 
his head on one of the joists.  He did not receive any 
medical treatment after the fall.  The Veteran noted that he 
got blackouts frequently.  He didn't really get blackouts in 
service and could not remember exactly when they started 
after service.  The current diagnosis he had received from 
medical personnel was cluster headaches.   

At a November 2008 VA neurological examination the Veteran 
reported being struck by the jack shaft in 1989 resulting in 
a brief period of unconsciousness.  He also reported the 
bicycle accident where he fell on the side of his face.  In 
the early 1990s the Veteran he began to experience dizzy 
spells with occasional blackouts and recurring headaches of a 
severe nature.  These had continued through the years.  The 
dizzy spells were not necessarily related to the headaches 
but seemed to occur at random, always when he was upright.  
He had never had palpitations or observed seizure like 
activity.  He did not have any warning of an oncoming dizzy 
spell by way of nausea or lightheadedness.  In addition to 
the dizzy spells he reported a 12- or 14-year history of 
chronic left sided headaches.  These tend to be behind and 
around the left eye and would last from 1 to 2 hours, 
averaging 11/2 hours.  They could occur once a day or several 
times a day and be associated with tearing of the left eye 
and congestion of the left side of the nose.  The Veteran had 
no nausea or vomiting and no particular light sensitivity.  
Lying down made the headache worse.  He had tried multiple 
medications to no avail.  

Physical examination of the head and neck showed no lesions.  
There were no abnormal temporal artery pulses.  The pupils 
were round, normal and reacted normally to light.  
Extraocular movements were full and visual fields were intact 
to confrontation testing.  Hearing seemed undisturbed.  There 
were no murmurs heard in the neck and normal carotid pulses 
were noted.  Neurological examination showed that the 
Veteran's memory was intact for recent and remote items.  
Cranial nerves 2 to 12 were surveyed and there were no focal 
abnormalities.  There was no pronator drift of the 
outstretched arms.  Gait and posture were normal.  The deep 
tendon reflexes were generally depressed but symmetrical.  No 
Babinski or Hoffman sign was found.  Finger to nose test, 
gait and station were normal.

A recent psychiatric record from the Dallas VA Medical Center 
revealed that urinary toxicity screen had shown the presence 
of cocaine, amphetamines and marijuana in the urine sample.  
The Veteran denied that he continued to use these drugs.  
Further records disclosed that during his military service he 
drank alcoholic beverages daily.  The claims file did not 
show admission or treatment for dizziness or syncope on any 
occasion.  VA neurological records showed that the Veteran's 
headaches were thought to be of a cluster type.  The examiner 
diagnosed the Veteran as having cluster headaches, which were 
more likely than not chronic and dizziness with syncopal 
episodes, the etiology of which could not be stated without 
resorting to speculation.  The examiner commented that it was 
unlikely that the headaches and dizziness were related to the 
remote head injuries suffered during the Veteran's military 
service as there was no timely relation and the original 
injuries were minor.    
    
III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  That an 
injury incurred in service alone is not enough.  There must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).   


In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran's service treatment records are negative for any 
clinical reference to headaches, dizziness or blackouts 
(aside from one instance of isolated transitory headache pain 
associated with his bicycle accident), with the Veteran 
specifically indicating on his Report of Medical History at 
separation that he had not experienced frequent or severe 
headaches or dizziness or fainting spells.  The record then 
does not contain any actual medical documentation of these 
problems until December 2001 when the Veteran was noted to be 
experiencing severe headaches and dizziness.  Also, although 
medical documentation does show that the Veteran reported a 
history of headaches dating back 10 years from 2004, this 
would date the onset back to 1994, more than one year after 
separation from service.  Moreover, none of the post-service 
medical records contain any indication that the Veteran's 
headaches, dizziness or blackouts are related to his military 
service to include head trauma therein.  To the contrary, the 
November 2008 VA examiner specifically found that it was 
unlikely that these problems were related to the remote head 
injuries suffered during military service as there was no 
timely relation and the original injuries were minor.  Also, 
although Dr. W did indicate that the Veteran's cluster 
headaches could be a result of trauma (or tumor or aneurysm), 
such an opinion is too speculative to establish a medical 
nexus.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have 
been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) ("may or may not" language by physician is 
too speculative).   Accordingly, the weight of the evidence 
is against a finding of a medical nexus between the Veteran's 
current headaches, dizziness and blackouts and his military 
service.    

The Veteran contends that he actually experienced headaches 
all the time during service.  This essentially constitutes an 
allegation that there was a timely relationship between any 
head trauma in service and the Veteran's headaches.  The 
Board, however, does not find the Veteran's report of 
frequent headaches in service, credible, as he specifically 
indicated on his report of Medical History at separation that 
he had not experienced frequent or severe headaches during 
service.  The Board finds no reason in the record that the 
Veteran would not have reported the occurrence of headaches 
on this history (if he actually experienced them), 
particularly given that he did report a history of head 
trauma on this very document.  Consequently, the Board finds 
that it is not established that the Veteran experienced 
chronic headaches during service, nor is it established that 
he experienced dizziness or blackouts.  The Board also notes 
that the Veteran's overall credibility has been called into 
question given his inaccurate reporting regarding his 
substance abuse history.  Notably, the Veteran was treated on 
an inpatient basis for alcohol abuse and cannabis abuse 
during service but when seen by VA medical personnel in 
February 2004 he denied any history of alcohol abuse or 
illegal drug use.  

Although the Veteran contends that his headaches, dizziness 
and blackouts are related to head trauma in service, as a 
layperson he is not competent to provide an opinion regarding 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, given that it is not established 
that the Veteran's cluster headaches, dizziness or blackouts 
became manifest in service or that these problems are related 
to service, the preponderance of the evidence is against this 
claim and it must be denied.


ORDER

Entitlement to service connection for headaches, dizziness 
and blackouts due to head trauma is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


